Citation Nr: 1403332	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-47 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in September 2010 when it was remanded for additional development.  

The Veteran testified before the undersigned Veterans Law Judge in a September 2012 Travel Board hearing; a transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied the Veteran service connection for diabetes mellitus, based essentially on findings that there was no evidence he had service in Vietnam.

2.  Evidence received since the November 2002 rating decision denying service connection for diabetes mellitus, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for diabetes mellitus, and raises a reasonable possibility of substantiating the claim.  

3.  Diabetes mellitus was not manifested in service or in the first post-service year, and the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is related to an event, injury, or disease in service including exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The November 2002 rating decision denying the claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has been received to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants reopening of the claim of entitlement to service connection for diabetes mellitus.  As this represents a complete grant of this aspect of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Regarding the underlying claim of service connection for diabetes mellitus, the VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA duty to notify was satisfied by way of October 2005, March 2009 and April 2010 letters.  The October 2005 letter was sent prior to the initial RO decision in this matter.  The October 2005 letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The March 2009 and April 2010 letters provided notice as to what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has not demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA treatment records, and lay statements have been obtained.  As discussed in greater detail below, his claim is based upon purported herbicide exposure while in the Gulf of Tonkin in the Republic of Vietnam during his active service.  The record reflects efforts were made to determine if the Veteran had service in the landmass of Vietnam, to include the inland waters thereof, to include a May 2010 response from the Joint Service Records Research Center (JSRRC).  The Board also notes, as discussed below, the circumstances upon which the Veteran contends he was exposed to herbicides are not in dispute.  Rather, the issue is whether the circumstances of this reported exposure constitutes being present on the landmass or the inland waters of Vietnam.  

The Board further acknowledges that the Veteran was not afforded a VA medical examination regarding his claim.  However, the Board finds that VA's duty to provide the Veteran with an examination for this claim has not been triggered.  Specifically, the Veteran alleges that his diabetes is due to herbicide exposure, and there is no indication that the claimed disability may be related to an in-service event or disease manifested in accordance with presumptive service connection regulations, nor is there any competent probative evidence that the claimed disability may be otherwise related to service.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ) at which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ identified the issue and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim and specifically sought to identify any pertinent evidence not currently associated with the claims file.  In addition, the Veteran volunteered his pertinent treatment history and symptoms during and since service.  Accordingly, he is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, the Board may proceed to a decision on the merits.  

B. Legal Criteria, Factual Background, and Analysis

New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

Historically, a November 2002 rating decision denied the Veteran's claim for service connection for diabetes mellitus, based on a finding that there was no evidence of active service in the landmass of Vietnam.  Post service treatment records at that time revealed diagnoses of diabetes mellitus, but no etiology was provided.  The Veteran did not appeal the November 2002 rating decision, and no additional evidence pertinent to the issues was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the November 2002 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for diabetes mellitus was received in May 2005.  

For the reasons to be discussed below, at least some of the evidence submitted by the Veteran subsequent to the November 2002 rating decision is new and material, and the claim must be reopened.  

Since the last final denial of record, the Veteran submitted additional evidence, including his lay statements and testimony that he took his admiral aboard the USS Topeka between August 1964 and August 1965 to the shore in Vietnam.  This evidence is new, in that it was not previously of record at the time of the February 2002 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard provided in the Court's decision in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for diabetes mellitus.  

Service Connection Claim

The Veteran's service connection claim for diabetes mellitus having been reopened, it may now be considered on the merits.  Generally, the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO, the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the present case, however, the agency of original jurisdiction appears to have considered and denied the issue on appeal on the merits, after consideration of all evidence of record.  Specifically, a May 2010 rating decision and the October 2010 statement of the case reflect consideration of the issue on the merits.  Additionally, the Veteran has been provided with notice of the relevant laws and regulations regarding direct service connection claims.  Thus, no prejudice would result to the Veteran by the Board considering his claim on the merits at this time.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  
The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d), are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange.  Haas, 525 F.3d at 1193-94; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters offshore in the Republic of Vietnam is not qualifying service in Vietnam).  

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-90; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  Service aboard a ship that anchored in open deep-water harbor, or along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with diabetes mellitus.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

In this case, the Veteran asserts presumptive service connection under 38 C.F.R. § 3.309(e) as disorders caused by exposure to herbicides.  Specifically, he contends that while stationed aboard the USS Topeka, at some point between August 1964 and August 1965, albeit he testified that he may have misstated those dates, he took the admiral of the ship to shore in Vietnam, and that he was on the dock for at least three hours.  

The Veteran's DD Form 214 shows his decorations and awards include the Armed Forces Expeditionary Medal (Vietnam), and the Republic of Vietnam Campaign Medal with Device.  Notably, such decorations do not denote service in Vietnam.  

Personnel records show that the Veteran's sea service include being stationed aboard the USS Topeka from February 21, 1964 to November 26, 1966; aboard the USS Piedmont from November 27, 1966 to June 16, 1967; and aboard the USS Agerholm from June 17, 1967 to May 2, 1968.  

Based on official Navy records, VA has compiled a list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  The list includes ships operating primarily or exclusively on Vietnam's inland waterways; ships operating temporarily on Vietnam's inland waterways, including at the mouth of rivers or river deltas, or docking to the shore; and ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  The Board has reviewed that list, which was last updated on January 8, 2014, and finds that none of the vessels on which the Veteran served falls within the scope of the manual's provisions during the time period that the Veteran was on each vessel.  

The ship history of the USS Topeka shows that between August 1964 and May 1966, the ship cruised the waters of the Gulf of Tonkin and off the coast of Vietnam.  However, such does not indicate that the ship ever docked, anchored at the mouth of a river, or traveled in inland waterways.  

In addition, the ship history of the USS Agerholm shows that in June 1966, the ship aided a South Vietnamese patrol boat and took badly wounded men on a mission in the Gulf of Tonkin; the Veteran was not stationed aboard the USS Agerholm at this time.  In addition, the ship's history shows that it operated off the coast of Vietnam during the period the Veteran was stationed aboard the USS Agerholm.  However, such does not indicate that the ship ever docked, anchored at the mouth of a river, or traveled in inland waterways.  

Upon review of the evidence, the Board concludes that the preponderance of the evidence is against a finding that the Veteran served or stepped foot in Vietnam.  Supporting the Veteran's claim that he went ashore to Vietnam are his own statements and testimony.  Considering this lay evidence, the Board notes that records indicated the Veteran served aboard the USS Topeka and USS Agerholm off the coast of Vietnam and in the Gulf of Tonkin.  He alleges that he was a boiler technician/fireman and his responsibility was taking care of the engine in the event anything happened to the ship and the pier while en route to taking the admiral of the USS Topeka to shore.  However, while the Veteran has alleged that his service included acting as a boiler technician/fireman and such took him into Vietnam, such is not supported by the military evidence of record.  

The Board finds that the evidence in favor of the Veteran's contention that he was in Vietnam lacks credibility and/or reliability.  Notably, the Veteran's service records are wholly silent as to any record of any temporary service or trips ashore in Vietnam.  Search for records that might support this assertion has found no support for the contention.  In fact, these records have revealed that the ships on which the Veteran served that were in the area of Vietnam, the USS Topeka and the USS Agerholm, were not temporarily, primarily, or exclusively operating in Vietnam's inland waterways, and that they did not have crew members that went ashore Vietnam (during the periods he was stationed aboard the ships - e.g., the USS Agerholm operated temporarily in Vietnam's inland waterways at Song Nga and Granh Rai Bays during March 1969 and April 1969).  While the Veteran is competent to testify about his duties in service, the Board finds the official service records and the information from official sources more probative and persuasive than the Veteran's allegations, particularly when considered with an over-30-year gap between service and the Veteran's contentions.  Notably, the Veteran did not raise his theory of helping to take an admiral of the USS Topeka to shore in Vietnam at the time of his prior claim that was denied in November 2002.  The Board also finds significant that the Veteran was unable to provide additional details of the event, including the name of the admiral and the port that was visited.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and the significant time delay between the affiants' observations and the date on which the statements were written).  

Accordingly, the preponderance of the evidence is clearly against a finding that the Veteran set foot in or served in the inland waterways of Vietnam.  Therefore, the Board finds that the Veteran is not presumed to have been exposed to herbicides, and the presumptive provisions of 38 C.F.R. § 3.309(e) are not applicable.  
As already noted, the Veteran has based his claim entirely upon presumptive herbicide exposure when he took the admiral of the USS Topeka to shore and set foot on land in Vietnam and based on travel in inland waterways.  No other basis for relating the etiology of his diabetes mellitus to service is demonstrated by the evidence of record, i.e., the Veteran has not indicated that his diabetes mellitus was otherwise caused or aggravated by an in-service disease or injury, nor is such indicated by the other evidence of record, to include the service treatment records.  The evidence shows the Veteran's diabetes mellitus was first diagnosed in September 2000, approximately 32 years after his separation from service.  As there is no evidence or allegation the disease became manifest to a compensable degree within the first year after his discharge from service, presumptive service connection for a chronic disability under 38 C.F.R. § 3.303(a) is not available.  The Veteran has not asserted, nor does the evidence show, that he had continuous symptoms since his separation from service, so consideration of service connection as a chronic disorder under 38 C.F.R. § 3.303(b) is also not applicable.  Furthermore, no other presumptive provision appears applicable to the facts of this case. 

To establish service connection for his diabetes under these circumstances, the Veteran must show that the disease is somehow otherwise related to his active service.  Post-service treatment records note the diagnosis of diabetes, but there is no competent evidence in the record to suggest that the disease is or may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's diabetes was related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  To the extent the Veteran relates his diabetes (to include herbicide exposure) to his active service, the Board finds that such is not competent evidence.  The matter of a nexus between a current disability, such as diabetes, and service is (in the absence of recurrence of symptomatology, which the Veteran is not alleging) a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has diabetes mellitus that was incurred in or otherwise the result of his active service, to include as due to herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, 1 Vet. App. at 55-56; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.  


ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened, and to this extent only the appeal is granted.  

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


